Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sylvester O. Okere appeals the district court’s order denying his motion for default and granting the Defendant’s motion to dismiss. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Okere v. High, No. 8:16-cv-02152-DKC, 2016 WL 7405434 (D. Md. Dec. 22,2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED